SMITH, J.
The evidence and the papers from the police court of the city of Cincinnati in this case, show, that on April 6, 1897, an affidavit and warrant was flled charging Patrick Casey, the prisoner, with illegal voting at a certain election held in precinct B. of the Fourth Ward, of the citv of Cincinnati, on or about the 5th day of April, 1897; that on the same day, to-wit, April 6, 1897,informa-tion for illegal voting was flled in the said police court of the city of Cincinnati, informing the court that the said Patrick Casey did, on or about the said 5th day of April, 1897, vote illegally atan election held in the city of Cincinnati aforesaid ; that the defendant pleaded “not guilty” to said charge, and was tried and dismissed.
That afterwards, to-wit, on the 13th day of July, 1897, an affidavit and warrant for the said prisoner was flled, charging again that he, on or about the 5th day of April, 1897, at the said city of Cincinnati, did unlawfully vote at an election held in the said city of Cincinnati, on or about said date. That on August 4, 1897, the said prisoner filed a plea in bar to said affidavit filed July 13,1897, and upon hearing in the police court upon the same, was dismissed. That thereupon, on August 5, 1897, an affidavit and warrant for false registration, and also an affidavit and warrant for false and fraudulent registration, were filed in the police court of the city of Cincinnati, against the prisoner, charging that on or about the 27th day of March, .1897, at the city of Cincinnati, the said Patrick Casey, did unlawfully, falsely and fraudulently,apply for and obtain registration as an elector in precinct B. in the Fourth Ward of the city of Cincinnati. The evidence further shows, that after the first trial and dismissal of the prisoner on the charge of illegal voting, the prisoner went to the city of Chicago, in the state of Illinois, and that upon the issuance of the second affidavit for illegal voting, an officer was sent to Chicago to bring the prisoner back to answer the charge; and that, after having reached this city, and after the plea in bar was sustained by the police court, he was charged again with another offense,that of false and fraudulent registration. And the claim of the prisoner is, that having involuntarily come from the state of Illinois to answer the charge set out in the second warrant, before he could be tried for any other offense, he should have been allowed) the privilege of returning to the State from which he came.
It is admitted at this hearing that no» requisition papers were issued for the-prisoner, and therefore no extradition proceedings were had. There being no extradition proceedings, therefore, the case of ex parteMcKnight,reported in the 48 Ohio St., page 588, referred to by counsel for the-prisoner, has no application in this case.
The claim made by the prisoner is, that, he involuntarily came into the jurisdiction of the police court to answer to one charge, and after being dismissed on that charge, was arrested for another, before he had the-privilege of returning to his asylum. The°vidence, however, on this point does not bear it out, as the testimony of the offieerwho went to Chicago to bring him back, shows that he did not have extradition-papers and not even the warrant in his possession, and did not mislead the prisoner. And the prisoner’s testimony, also, is that he said to the officer that he would comeback on the charge for which he was wanted, to witillegal voting, without any extradition papers.
It is also claimed by the prisoner, that being dismissed on the ground of illegal-voting, if he was a legal voter he must have been lawfully registered. The charge of illegal voting is under sec. 7047 of the Rev. Stats., and the penalty attached is such as-to make the offense a misdemeanor.
The charge of falsely and fraudulently obtaining registration, is under sec. 2926w-3, of the Rev. Stats., and the penalty makes/ this offense a felony.
It is evident that the legislature intended two separate offenses — one under the general» election law, and the other under the registration law.
The judgment, therefore, of the court is, that the release of the prisoner will be refused, and be is hereby remanded to the-custody of the sheriff.